UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 13, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number: 001-08308 Luby’s, Inc. (Exact name of registrant as specified in its charter) Delaware 74-1335253 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 13111 Northwest Freeway, Suite 600 Houston, Texas (Address of principal executive offices) (Zip Code) (713) 329-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of March18, 2013 there were 28,232,692 shares of the registrant’s common stock outstanding. Luby’s, Inc. Form 10-Q Quarter ended February 13, 2013 Table of Contents Page Part I—Financial Information Item 1 Financial Statements 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures about Market Risk 32 Item 4 Controls and Procedures 32 Part II—Other Information Item 1 Legal Proceedings 33 Item 1A Risk Factors 33 Item 6 Exhibits 33 Signatures 34 Additional Information We file reports with the Securities and Exchange Commission, including annual reports on Form 10-K, quarterly reports on Form10-Q and current reports on Form 8-K. The public may read and copy any materials we file with the SEC at its Public Reference Room at treet, N.E., Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We are an electronic filer, and the SEC maintains an Internet site at http://www.sec.gov that contains the reports, proxy and information statements, and other information that we file electronically. Our website address is http://www.lubys.com. Please note that our website address is provided as an inactive textual reference only. We make available free of charge through our website our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, and all amendments to those reports as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC. The information provided on our website is not part of this report, and is therefore not incorporated by reference unless such information is specifically referenced elsewhere in this report. 2 Part I—FINANCIAL INFORMATION Item1. Financial Statements Luby’s, Inc. Consolidated Balance Sheets (In thousands, except share data) February 13, August29, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Trade accounts and other receivables, net Food and supply inventories Prepaid expenses Assets related to discontinued operations 33 42 Deferred income taxes Total current assets Property held for sale Assets related to discontinued operations Property and equipment, net Intangible assets, net Goodwill Deferred incomes taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Liabilities related to discontinued operations Accrued expenses and other liabilities Total current liabilities Credit facility debt Liabilities related to discontinued operations Other liabilities Total liabilities Commitments and Contingencies SHAREHOLDERS’ EQUITY Common stock, $0.32 par value; 100,000,000 shares authorized; Shares issued were 28,732,692 and 28,677,203, respectively; Shares outstanding were 28,232,692 and 28,177,203, respectively Paid-in capital Retained earnings Less cost of treasury stock, 500,000 shares ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements 3 Luby’s, Inc. Consolidated Statements of Operations (unaudited) (In thousands except per share data) Quarter Ended Two Quarters Ended February 13, February 15, February 13, February 15, (12 weeks) (12 weeks) (24 weeks) (24 weeks) SALES: Restaurant sales $ Culinary contract services Franchise revenue Vending revenue TOTAL SALES COSTS AND EXPENSES: Cost of food Payroll and related costs Other operating expenses Opening costs 42 77 Cost of culinary contract services Depreciation and amortization General and administrative expenses Provision for asset impairments, net — — 90 Net loss (gain) on disposition of property and equipment ) 72 ) 81 Total costs and expenses INCOME FROM OPERATIONS Interest income 2 2 4 3 Interest expense ) Other income, net Income before income taxes and discontinued operations Provision for income taxes Income from continuing operations Loss from discontinued operations, net of income taxes ) NET INCOME $ Income per share from continuing operations: Basic $ Assuming dilution Lossper share from discontinued operations: Basic $ ) $ ) $ ) $ ) Assuming dilution ) Net income per share: Basic $ Assuming dilution Weighted average shares outstanding: Basic Assuming dilution The accompanying notes are an integral part of these consolidated financial statements. 4 Luby’s, Inc. Consolidated Statement of Shareholders’ Equity (unaudited) (In thousands) Common Stock Total Issued Treasury Paid-In Retained Shareholders’ Shares Amount Shares Amount Capital Earnings Equity BALANCE AT AUGUST 29, 2012 $ ) $ ) $ $ $ Net income — Share-based compensation expense 14 4 — — 24 — 28 Tax benefit from stock options — 37 — 37 Common stock issued under employee benefit plans 28 9 — — — Common stock issued under nonemployee benefit plans 14 5 — — — BALANCE AT FEBRUARY 13, 2013 $ ) $ ) $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 Luby’s, Inc. Consolidated Statements of Cash Flows (unaudited) (In thousands) Two Quarters Ended February 13, February 15, (24weeks) (24weeks) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for asset impairments, net of gains/losses on property sales ) Depreciation and amortization Amortization of debt issuance cost 52 52 Non-cash compensation expense Share-based compensation expense Tax increase on stock options 37 — Deferred tax (benefit) expense ) Cash provided by operating activities before changes in operating assets and liabilities Changes in operating assets and liabilities, net of business acquisition: Decrease in trade accounts and other receivables Increase in food and supply inventories ) ) Decrease (increase) in prepaid expenses and other assets ) Decrease in accounts payable, accrued expenses and other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from disposal of assets and property held for sale Purchases of property and equipment ) ) Acquisition of Cheeseburger in Paradise ) — Decrease (increase) in note receivable 20 ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Credit facility borrowings Credit facility repayments ) ) Proceed from exercise of stock options — Debt issuance costs — (1 ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents (4
